Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20     PageID.8045   Page 1 of 27




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

   UNITED STATES OF AMERICA,

          Plaintiff,

   and
                                                          Civil Action No.
                                                      2:10-cv-13101-BAF-RSW
   SIERRA CLUB,
                                                     Judge Bernard A. Friedman
           Intervenor-Plaintiff,
                                                     Magistrate Judge R. Steven
          v.
                                                              Whalen
   DTE ENERGY COMPANY AND
   DETROIT EDISON COMPANY,

          Defendants.



                  PLAINTIFF UNITED STATES’ MOTION
               FOR ENTRY OF PROPOSED CONSENT DECREE

         The United States asks this Court to approve the proposed Consent

  Decree, as revised (“Consent Decree” or “Decree”). The proposed Decree will

  resolve the United States’ claims in this case. Plaintiff-Intervenor Sierra Club

  and Defendants DTE Energy Company and Detroit Edison Company

  (collectively “DTE”) have agreed to the Consent Decree and support this

  motion. The Decree is provided at Attachment A.
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20      PageID.8046    Page 2 of 27




        As described in the accompanying brief, the Consent Decree is fair,

  reasonable, in the public interest, and consistent with the goals of the Clean Air

  Act. The settlement will cut tens of thousands of tons of air pollution from

  DTE’s power plants each year as well as require the company to pay a $1.8

  million civil penalty. In addition, DTE must perform a $5.5 million

  environmental mitigation project that will reduce air pollution in Wayne

  County, to offset some of the harm from the excess pollution alleged to have

  been emitted from DTE’s plants.

        The Consent Decree was lodged with the Court on May 14, 2020, to

  solicit public comments pursuant to 28 C.F.R. § 50.7. See Dkt. No. 266. The

  United States received 348 comments, which are compiled at Attachment B. All

  but one are form emails supporting the Consent Decree and the separate

  agreement between DTE and Sierra Club; the remaining comment objects to

  certain of the Consent Decree’s terms. As a result of the comments, the Parties

  have changed one paragraph of the Decree, as discussed in the brief. Nothing in

  the remaining comments changes the conclusion that the Decree should be

  approved by the Court.




                                          2
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20    PageID.8047   Page 3 of 27




       The United States respectfully requests that the Court approve the

  Consent Decree. There is a signature line for the Court on page 62 of the

  Consent Decree.



                               Respectfully submitted,


                               Bruce S. Gelber
                               Deputy Assistant Attorney General
                               Environment & Natural Resources Div.

                                s/Thomas A. Benson
                               Thomas A. Benson
                               (Mass. Bar # 660308)
                               Kristin M. Furrie
                               U.S. Department of Justice
                               Environment & Natural Resource Div.
                               Ben Franklin Station
                               P.O. Box 7611
                               Washington, DC 20044
                               202-514-5261
                               thomas.benson@usdoj.gov

                               Peter Caplan
                               U.S. Attorney’s Office
                               211 W. Fort Street
                               Suite 2001
                               Detroit, MI 48226




                                       3
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20      PageID.8048   Page 4 of 27




                          CERTIFICATE OF SERVICE


        I certify that this document was filed through the Court’s ECF system,

  which will cause copies to be sent to all counsel of record.




                                          4
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20     PageID.8049   Page 5 of 27




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

   UNITED STATES OF AMERICA,

          Plaintiff,

   and
                                                          Civil Action No.
                                                      2:10-cv-13101-BAF-RSW
   SIERRA CLUB,
                                                     Judge Bernard A. Friedman
           Intervenor-Plaintiff,
                                                     Magistrate Judge R. Steven
          v.
                                                              Whalen
   DTE ENERGY COMPANY AND
   DETROIT EDISON COMPANY,

          Defendants.



    MEMORANDUM IN SUPPORT OF PLAINTIFF UNITED STATES’
      MOTION FOR ENTRY OF PROPOSED CONSENT DECREE

         The United States asks this Court to approve the proposed Consent

  Decree, as revised (“Consent Decree” or “Decree”). The proposed Decree will

  resolve the United States’ claims in this case. Plaintiff-Intervenor Sierra Club

  and Defendants DTE Energy Company and Detroit Edison Company

  (collectively “DTE”) have agreed to the Consent Decree and support this

  motion. The Decree is provided at Attachment A.
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20     PageID.8050    Page 6 of 27




         As described below, the Consent Decree is fair, reasonable, in the public

  interest, and consistent with the goals of the Clean Air Act. The settlement will

  cut tens of thousands of tons of air pollution from DTE’s power plants each year

  as well as require the company to pay a $1.8 million civil penalty. In addition,

  DTE must perform a $5.5 million environmental mitigation project that will

  reduce air pollution in Wayne County, to offset some of the harm from the

  excess pollution alleged to have been emitted from DTE’s plants. The Consent

  Decree contains strict emission limits on DTE’s plants and additional terms that

  are consistent with similar settlements that the United States has reached with

  other electric utilities.

         The Consent Decree was lodged with the Court on May 14, 2020, to

  solicit public comments pursuant to 28 C.F.R. § 50.7. See Dkt. No. 266. The

  United States received 348 comments, which are compiled at Attachment B. All

  but one are form emails supporting the Consent Decree and the separate

  agreement between DTE and Sierra Club;1 the remaining comment objects to

  certain of the Consent Decree’s terms. As a result of the comments, the Parties

  have changed one paragraph of the Decree. As discussed in Section II.D of the


  1
    Sierra Club and DTE have entered into a separate agreement that would
  resolve Sierra Club’s claims in exchange for certain additional terms of relief.
  See Doc. 267. The United States opposes this agreement and will separately
  respond to Sierra Club’s motion concerning the separate agreement.

                                         2
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20     PageID.8051    Page 7 of 27




  argument, nothing in the remaining comments changes the conclusion that the

  Decree should be approved by the Court.

        The United States respectfully requests that the Court approve the

  Consent Decree. There is a signature line for the Court on page 62 of the

  Consent Decree.

                                 BACKGROUND

  A.    Procedural History

        This case was filed in 2010, and both the United States and Plaintiff-

  Intervenor Sierra Club amended their complaints in 2014.2 As amended, the

  complaints allege claims against several DTE facilities under the New Source

  Review provisions of the Clean Air Act. The applicable provisions require

  sources to obtain permits and install pollution controls whenever they “modify”

  facilities. Whether the facilities at issue were modified has been the central

  question in the litigation. The original complaints addressed a single project at

  Monroe Unit 2 in 2010; this Court and the Sixth Circuit have each ruled twice

  on the proper standard for whether that project was a modification. Since the




  2
   Both complaints address the same alleged modifications. Sierra Club sought to
  add claims concerning a different alleged modification in amending its
  complaint, but the Court limited the Sierra Club complaint to the modifications
  alleged by the United States. See Dkt. 217.

                                         3
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20     PageID.8052   Page 8 of 27




  conclusion of the second appeal in January 2018, the case has been stayed to

  allow for settlement negotiations.

        The amended complaints allege New Source Review claims at six of

  DTE’s coal-fired generating units: Belle River Units 1-2; Monroe Units 1-3; and

  Trenton Channel Unit 9. Plaintiffs allege that DTE violated New Source Review

  for modifications that increased sulfur dioxide (“SO2”) and oxides of nitrogen

  (“NOX”) emissions.

  B.    Consent Decree Terms

        1.    Plant-Specific Injunctive Relief

        The Consent Decree requires DTE to control emissions from all its coal-

  fired units, with reductions phasing in between 2022 and 2030.3 Consent Decree

  ¶7. All told, DTE has 12 operational coal-fired units: those listed above plus

  Monroe Unit 4; River Rouge Unit 3; and St. Clair Units 2, 3, 6, and 7. For units

  at the Belle River, River Rouge, St. Clair, and Trenton Channel plants, DTE

  must retrofit each unit with stringent pollution controls or convert it to burn




  3
   After the United States filed its initial complaint, DTE obtained state New
  Source Review permits for the Monroe units, so no additional controls are
  needed there.

                                         4
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20      PageID.8053    Page 9 of 27




  natural gas.4 Either option significantly decreases the amount of SO2 and NOX

  generated.

        The Consent Decree also requires DTE to meet interim limits for SO2 and

  NOX at all its coal-fired units within 60 days of the Court’s approval of the

  Consent Decree. Consent Decree ¶9. These interim limits apply until the more

  stringent steps required by Paragraph 7 are implemented.

        2.     Overall Emission Reductions and System-wide Tonnage Caps

        The Consent Decree imposes declining annual system-wide tonnage

  limitations on DTE’s overall NOX and SO2 emissions, which reflect the emission

  reductions from the plant-specific injunctive relief described above. See Consent

  Decree ¶11. EPA estimates that, upon full implementation, the pollution

  controls required by the Consent Decree will reduce combined annual emissions

  of SO2 and NOX by about 138,000 tons per year compared to DTE’s emissions

  when this case was filed.

        DTE must also surrender certain SO2 and NOX “allowances” that may

  become available through compliance with the Consent Decree that are not


  4
    The “retrofit” option entails installing pollution controls known as flue gas
  desulfurization and selective catalytic reduction to meet specified emissions
  rates. See Consent Decree ¶6.ww. DTE may also repower or refuel with natural
  gas. See Consent Decree ¶6.tt, 6.uu. Finally, if DTE chooses to retire a unit, the
  obligations in Paragraph 7 of the Consent Decree would be extinguished.
  Consent Decree ¶43.

                                          5
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20       PageID.8054   Page 10 of 27



  needed to meet DTE’s own requirements. Id. ¶¶ 14-22. Such allowances are

  necessary to comply with independent SO2 and NOX trading programs

  established under the Act, and requiring the surrender of any “excess”

  allowances helps prevent the benefits of emission reductions required by the

  Consent Decree from being offset by emission increases at other, non-DTE

  units.

           3. Civil Penalty

           The proposed Consent Decree requires DTE to pay a $1.8 million civil

  penalty to the United States. See Consent Decree ¶39.

           4. Environmental Mitigation Project

           To partially redress the alleged harm from the plants’ excess emissions,

  the Consent Decree requires DTE to implement a bus replacement project that

  will reduce air pollution in Wayne County. See generally Consent Decree ¶¶30-

  38 and Appendix A. DTE will be required to spend $5.5 million to replace old

  transit and/or school buses operating within the DTE service areas with new

  buses that will pollute less. See Consent Decree Appendix A. Once the Court

  approves the Consent Decree, DTE will have 180 days to submit a plan for bus

  replacements to EPA for the agency’s approval. Id. The replacements must be

  completed within six years of the Court’s approval. Id.



                                           6
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20      PageID.8055    Page 11 of 27




        5. Resolution of Claims and Other Terms

        Section VIII of the proposed Consent Decree provides a resolution of the

  United States’ past claims at DTE’s five coal-fired power plants. Consent Decree

  ¶43. The past resolution of claims applies to all NSR violations for all pollutants

  regulated as of the date of lodging, and factually related violations under other

  provisions of the Clean Air Act (i.e., Title V and New Source Performance

  Standards) at DTE’s plants before lodging the Decree. Id. In addition, Section

  VIII provides a conditional resolution of certain potential future New Source

  Review claims that could arise from “modifications.” Under these provisions,

  DTE will be protected – subject to defined “reopener” conditions5 – against any

  future NSR claims arising before December 31, 2030. Id. ¶44. This resolution of

  potential future claims is consistent with resolutions provided in similar system-

  wide settlements that the United States has reached with electric utilities for

  alleged NSR violations. It is justified by the large percentage of the system that

  will be controlled, the associated environmental benefits, the certainty that




  5
    The limits on the resolution of future New Source Review claims are set forth
  in Paragraphs 44-47.

                                          7
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20      PageID.8056     Page 12 of 27



  emission reductions will be realized, and the declining tonnage caps. See United

  States v. Wis. Elec. Power Co., 522 F. Supp. 2d 1107 (E.D. Wis. 2007).

        While the Decree resolves all the United States’ claims in the litigation, it

  states that none of the relief in the Decree is attributable to the 2010 claim at

  Monroe Unit 2. As described further in Paragraph C of the Decree preamble,

  the United States made this determination as an exercise of its prosecutorial

  discretion in light of the litigation history and EPA’s guidance on NSR

  enforcement. See EPA Administrator, Memorandum Regarding New Source

  Review Preconstruction Permitting Requirements (Dec. 7, 2017).

  C.    Public Comments and Change to Decree

        The United States lodged the proposed Consent Decree with this Court

  on May 14, 2020. EPA issued a press release the next day. The United States

  then published a notice in the Federal Register describing the Decree and

  announcing a 30-day public comment period (through June 18, 2020). 85 Fed.

  Reg. 29,979 (May 19, 2020). Beginning on May 14, and throughout the 30-day

  public comment period, the Decree was available for public review on the U.S.

  Department of Justice website.

        The comment period ended June 18, 2020. Through July 6, the United

  States received 348 comments, which are compiled at Attachment B (in order of

  receipt). All but one are form emails. These form emails each state that they are

                                          8
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20     PageID.8057   Page 13 of 27




  on behalf of “an individual associated with Sierra Club” and that the writer

  voices “support for the consent decree and even stronger support for the separate

  agreement between DTE and Sierra Club.” Some of the emails include personal

  details about the writer’s background, views on the importance of environmental

  issues, complaints about pollution levels, or other unique statements, but all

  support the Decree and are similar in substance. For the Court’s convenience,

  Attachment C compiles just the unique statements from those form comments

  that have additional statements.

        The remaining comment criticized the Consent Decree and requested four

  changes: increased civil penalty and environmental mitigation, extended record-

  keeping, and more frequent reporting. This comment came from a student

  attorney and director of the Environmental Law Clinic at Detroit Mercy Law

  School (“Law Clinic Comment”). For convenience, it is separately included as

  Attachment D.

        The United States has reviewed all the comments carefully, and concluded

  that one aspect of the Law Clinic Comment warranted a change to the Decree.

  The Law Clinic Comment proposes extending record-keeping under Section XV

  of the decree “to cover the full timeline of DTE’s obligations” under the

  agreement. See p. 3. Paragraph 96 of the original agreement required DTE to

  retain Decree-related documents through 2021 or 2023, depending on the nature

                                         9
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20        PageID.8058    Page 14 of 27



  of the document. See Dkt. XX at ¶96. We understand the point of the Law Clinic

  Comment to be that certain Decree obligations extend beyond these two

  deadlines. In response, the United States worked with the Parties to change the

  document retention deadline, so the Decree now requires the company to hold

  Decree-related documents for five years after termination. Consent Decree ¶96.

  This meets the commenters’ request to “cover the full timeline of DTE’s

  obligations under the consent decree.” Law Clinic Comment at 3.

        No other changes were made to the consent decree as originally lodged at

  Dkt. 266-1.

                                    ARGUMENT

  I.    Standard for Judicial Review and Approval of Consent Decrees

        Approval of a consent decree is within the informed discretion of the

  Court. See United States v. Akzo Coatings of Am., Inc., 949 F.2d 1409, 1435 (6th Cir.

  1991). That discretion generally should be exercised in favor of settlement, as

  “[p]ublic policy strongly favors settlement of disputes without litigation.” Aro

  Corp. v. Allied Witan Co., 531 F.2d 1368, 1372 (6th Cir. 1976); see Donovan v.

  Robbins, 752 F.2d 1170, 1177 (7th Cir. 1984).

        The “presumption in favor of voluntary settlement . . . is particularly

  strong where a consent decree has been negotiated by the Department of Justice

  on behalf of a federal administrative agency like EPA which enjoys substantial

                                           10
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20        PageID.8059    Page 15 of 27



  expertise in the environmental field.” Akzo Coatings, 949 F.2d at 1436; see also

  United States v. Cannons Eng’g Corp., 899 F.2d 79, 84 (1st Cir. 1990) (stating that

  favoritism towards these types of settlements “has particular force where, as

  here, a government actor committed to the protection of the public interest has

  pulled the laboring oar in constructing the proposed settlement”).

        In reviewing a proposed consent decree, the district court is to satisfy itself

  that the settlement is fair, adequate, and reasonable, as well as consistent with

  the public interest. United States v. Lexington-Fayette Urban Cnty. Gov’t, 591 F.3d

  484, 489 (6th Cir. 2010); see Wis. Elec. Power Co., 522 F. Supp. 2d at 1111-12

  (entering and approving a similar New Source Review settlement with an

  electric utility because the decree secured environmental benefits and was

  “reasonable, fair, and consistent with the statutory purposes of the Clean Air

  Act”).

        A court may only accept or reject the settlement agreed upon by the parties

  and may not modify a consent decree before entry. Akzo Coatings, 949 F.2d at

  1435; United States v. Jones & Laughlin Steel Corp., 804 F.2d 348, 351–52 (6th Cir.

  1986); Wis. Elec. Power Co., 522 F. Supp. 2d at 1110, 1112.




                                           11
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20        PageID.8060     Page 16 of 27




  II.   The Consent Decree Is Fair, Adequate, Reasonable, and Consistent
        with the Public Interest and the Goals of the Clean Air Act

        A.     The Consent Decree Is Fair

        In determining whether a settlement is fair, courts consider factors such as

  the strength of the plaintiff’s case, the complexity and length of the litigation, the

  amount of opposition to the settlement, the good-faith efforts of the negotiators,

  the opinions of counsel, and the possible risks involved in the litigation. See Akzo

  Coatings, 949 F.2d at 1435; EEOC v. Hiram Walker & Sons, Inc., 768 F.2d 884, 889

  (7th Cir. 1985).

        A consent decree must be both procedurally and substantively fair. See

  Wis. Elec. Power Co., 522 F. Supp. 2d at 1112 (citing Cannons, 899 F.2d at 86);

  United States v. Davis, 261 F.3d 1, 20 (1st Cir. 2001). A court’s review for

  procedural fairness will consider the negotiation process and whether it was

  open and at arm’s length. See Wis. Elec. Power Co., 522 F. Supp. 2d at 1112 (citing

  Cannons, 899 F.2d at 86). A court’s review for substantive fairness will consider

  concepts of corrective justice and accountability. See id. (citing Cannons, 899 F.2d

  at 87). Because these concepts do not lend themselves to “verifiable precision[,]

  [i]n environmental cases, EPA’s expertise must be given ‘the benefit of the doubt

  when weighing substantive fairness.’” United States v. Comunidades Unidas Contra




                                           12
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20       PageID.8061    Page 17 of 27



  La Contaminacion, 204 F.3d 275, 281 (1st Cir 2000) (quoting Cannons, 899 F.2d

  at 88).

        The Consent Decree is procedurally fair. The settlement is the product of

  arm’s-length negotiating sessions between the United States, DTE, and Sierra

  Club over more than two years. All three Parties were represented by

  experienced counsel and technical staff. The United States also provided the

  public at large with an opportunity to comment on the proposed settlement. See

  85 Fed. Reg. 29,979 (May 19, 2020).

        The Consent Decree is also substantively fair. As discussed above, the

  Consent Decree requires DTE to install and operate pollution controls that will

  secure substantial reductions in SO2 and NOX, and pay a civil penalty of $1.8

  million. In addition, DTE must perform an environmental mitigation project

  (valued at $5.5 million), which will ameliorate some of the harm from its alleged

  historic excess emissions. The relief in the Consent Decree reflects the Parties’

  careful and informed assessment of the claims, while considering the costs and

  risks associated with further litigation. In particular, while the United States has

  extensive authority to seek permanent injunctive relief to remedy and mitigate

  CAA violations, obtaining more injunctive relief in litigation would require both

  a finding of liability and a further judicial assessment of the necessary relief.

  Despite 10 years of pitched litigation, no final liability determinations have been

                                          13
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20       PageID.8062    Page 18 of 27




  made, and the Parties would all face litigation risk on liability and the

  appropriate relief.

          The time necessary to reach a judgment through litigation further supports

  the fairness of the Consent Decree, which will achieve results much more

  quickly. After 10 years of litigation, discovery has not yet begun on six of the

  seven claims in the amended complaints. By contrast, the interim emissions rates

  in the Consent Decree take effect within two months of Court approval and the

  final control requirements for most units apply by the end of 2022. This

  injunctive relief will significantly reduce the amount of harmful air pollution

  emitted each year. Finally, the fact that the United States, DTE, and Sierra Club

  – representing a spectrum of interests – all agreed to the terms confirms that it is

  fair.

          In short, the Consent Decree is procedurally and substantively fair given

  the risks and expense of continuing litigation, the arm’s-length negotiations that

  led to the settlement, and the substantial benefit to the public from the emissions

  reductions.

          B.    The Consent Decree Is Adequate and Reasonable

          The reasonableness of a consent decree is determined by considering “the

  nature/extent of hazards; the degree to which the remedy will adequately

  address the hazards; possible alternatives for remedying hazards; and the extent

                                          14
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20      PageID.8063   Page 19 of 27



  to which the decree furthers the goals of the statute.” Akzo Coatings, 949 F.2d at

  1436 (citing Cannons, 720 F. Supp. at 1038); Wis. Elec. Power Co., 522 F. Supp.

  2d at 1118. In environmental cases, one of the more important factors “when

  evaluating whether a proposed consent decree is reasonable is ‘the decree’s likely

  effectiveness as a vehicle for cleansing’ the environment.” Lexington-Fayette

  Urban County Gov’t, 591 F.3d at 489 (quoting Akzo Coatings, 949 F.2d at 1437).

        The Consent Decree is adequate and reasonable because it addresses the

  harm to the environment from the alleged violations. When emitted into the air,

  SO2 and NOX react with other substances to form various acidic compounds,

  fine particulates known as PM2.5, and ozone. Such compounds harm human

  health and the environment. See, e.g., United States v. Ameren Missouri, 421 F.

  Supp. 3d 729, 771-74 (E.D. Mo. 2019); United States v. Cinergy Corp., 618 F.

  Supp. 2d 942, 949–54 (S.D. Ind. 2009), rev’d on other grounds, 623 F.3d. 455 (7th

  Cir. 2010). The Consent Decree requires DTE to reduce air emissions, thereby

  enhancing the environment and serving as an effective remedy for the

  environmental harm caused by DTE’s alleged failure to comply with PSD

  requirements.

        As noted above, the pollution controls required by the proposed Consent

  Decree will reduce annual combined emissions of SO2 and NOX by about

  138,000 tons compared to emissions at the beginning of the litigation. Such

                                         15
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20      PageID.8064    Page 20 of 27




  reductions will help improve air quality, and reduce sulfates, smog, and fine PM

  in the atmosphere – all leading to improvements in public health. The proposed

  Consent Decree also requires DTE to spend at least $5.5 million on a bus

  replacement project that will result in further emissions reductions in the area,

  thus offsetting some of the harm alleged from DTE’s violations. Finally, the

  settlement includes a civil penalty designed to deter DTE and other similarly

  situated parties from violating the law in the future. The Consent Decree is thus

  reasonable given the remedy secured and the goal of the Act “to protect and

  enhance the quality of the Nation’s air resources so as to promote the public

  health and welfare and the productive capacity of its population.” 42 U.S.C.

  § 7401(b)(1).

        C.    The Consent Decree Is Consistent with Applicable Law and
              in the Public Interest

        To evaluate the public interest, “the district court must consider whether

  the decree is ‘consistent with the public objectives sought to be attained by

  Congress.’” Lexington-Fayette Urban County Gov’t, 591 F.3d at 490 (quoting

  Williams v. Vukovich, 720 F.2d 909, 923 (6th Cir. 1983); see also Lexington-Fayette

  Urban County Gov’t, 591 F.3d at 489-90 (consistency with the public interest

  means “consistency with the statute” and “consisten[cy] with the public

  objectives sought to be attained by Congress”).


                                          16
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20      PageID.8065    Page 21 of 27




        The New Source Review program is designed to consistently improve

  public health and welfare by limiting air pollution while accounting for energy,

  environmental, and economic impacts and other costs. See, e.g., 42 U.S.C.

  §7475. As discussed above, this settlement comports with these purposes by

  reducing harmful air emissions over a ten-year span through pollution controls

  and an environmental mitigation project. While the time frames and other terms

  may differ somewhat from the relief that the United States might seek – or the

  Court could award – after trial, further litigation would drain the time and

  resources of all Parties and further delay compliance. See Akzo Coatings, 949 F.2d

  at 1436 n.25. Voluntary settlement conserves the time and resources of the

  parties and the courts, and furthers the public interest by achieving a cleaner and

  healthier environment without the burdens and uncertainties of trial.

        D.    The Comments Do Not Provide a Basis for Rejecting the
              Consent Decree

        As noted above, the United States made the Consent Decree available for

  public comment and received 348 comments. Of those, 347 supported the

  Decree and voiced support for the separate agreement between DTE and Sierra

  Club. In supporting the Decree, these 347 commenters noted that the Decree’s

  projects are crucial to “improving public health and delivering cleaner air for

  Michiganders.”


                                          17
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20      PageID.8066    Page 22 of 27




        The remaining comment, from two individuals at the Detroit Mercy

  Environmental Law Clinic, criticized the Decree and requested four changes:

  increased civil penalty and environmental mitigation, extended record-keeping,

  and more frequent reporting. See Attachment D at p. 3. As noted above, the

  United States did extend the record-keeping requirement as requested by the

  comment. The United States responds to the remaining three items in the Law

  Clinic Comment below.

        As an initial matter, the Court’s inquiry “is not whether the settlement is

  one which the court itself might have fashioned, or considers as ideal, but

  whether the proposed Decree is fair, reasonable, and faithful to the objectives of

  the governing statute.” Cannons, 899 F.2d at 84. The Court’s role is limited to

  only accepting or rejecting the settlement agreed upon by the parties; it may not

  modify a consent decree before entry. Akzo Coatings, 949 F.2d at 1435; United

  States v. Jones & Laughlin Steel Corp., 804 F.2d 348, 351–52 (6th Cir. 1986).

        Nothing in the Law Clinic Comment suggests that the Consent Decree

  should be rejected. The Consent Decree is a package, agreed to by the United

  States, Sierra Club, and DTE. The Law Clinic Comment identifies a handful of

  elements of that package that it wishes could be enhanced. Notably, the Law

  Clinic Comment does not raise any objection to the injunctive relief, the

  cornerstone of the Decree. The overall package is appropriate, in light of the

                                          18
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20     PageID.8067   Page 23 of 27




  costs and chance of obtaining lesser relief through litigation. Indeed, 347

  members of the public wrote in to support the Consent Decree.

        Increased Civil Penalty and Environmental Mitigation

        The Consent Decree requires DTE to pay a civil penalty of $1.8 million

  and perform an environmental mitigation project at a cost of at least $5.5

  million. The Law Clinic Comment contends that these provisions are

  inadequate in light of DTE’s financial resources and the relief the United States

  could have secured had it prevailed at trial. The comment also suggests that the

  mitigation should be augmented so that it “fully and properly compensate[s]

  specific Michigan communities that were most affected by DTE’s coal-fired

  facilities.” Law Clinic Comment at p. 3. But the comment does not suggest

  additional mitigation projects or identify specific communities that it maintains

  were disproportionately affected.

        After reviewing the comment, the United States continues to believe that

  the penalty and mitigation amounts obtained in the Consent Decree are

  appropriate. The comment does not provide any reasoned basis for a particular

  amount of penalty or mitigation relief that would be appropriate given the facts

  of this case, nor comparisons from prior settlements or judicial orders that it

  would consider appropriate here. Instead it simply provides a penalty

  calculation based on the statutory maximum, and makes no effort at all to

                                         19
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20        PageID.8068     Page 24 of 27




  quantify the appropriate amount of mitigation relief. But determining the

  appropriate penalty after trial is a task involving considerable judicial

  discretion;6 one cannot assume the statutory maximum would result if the

  Parties litigated to judgment. So too whether to order environmental mitigation

  and the amount of such mitigation is within the Court’s discretion.

        Here, the Parties have litigated for ten years, but (after the appeals) the

  Court has made no finding on liability, and discovery has not yet begun on six

  of the seven projects at issue. The Law Clinic is correct that litigating to

  judgment could result in larger penalty and more extensive mitigation of the

  harm from any proven excess pollution emitted by DTE. But litigation could

  also result in less or no relief at all, while taking years longer than the Decree for

  relief to occur. A consent decree is “a compromise” in which “in exchange for

  the saving of cost and elimination of risk, the parties each give up something

  they might have won had they proceeded with the litigation.” Local No. 93, Int’l

  Association of Firefighters v. City of Cleveland, 478 U.S. 501, 522 (1986) (internal



  6
    The Act lays out the factors a court must consider in determining a penalty:
  the size of the business, the economic impact of the penalty on the business, the
  violator’s full compliance history and good faith efforts to comply, the duration
  of the violation, payment by the violator of penalties previously assessed for the
  same violation, the economic benefit of noncompliance, and the seriousness of
  the violation, along with “such other factors as justice may require.” 42 U.S.C.
  § 7413(e)(1).

                                           20
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20      PageID.8069   Page 25 of 27




  citation omitted). The considered judgment of the United States is that the relief

  obtained in the Consent Decree is appropriate.

        Increased Reporting

        The Consent Decree requires DTE to submit reports to the United States

  and Sierra Club every six months that substantiate its compliance with Decree

  obligations and provide information on various activities under the agreement.

  Consent Decree ¶ 48. In addition to the periodic reports, if DTE violates any

  provision of the Decree, it must submit a separate report describing the violation

  and its cause within 10 days. See id. ¶ 50.

        The Law Clinic Comment proposes requiring the periodic reports every

  three months instead of six. Six months is a typical time for periodic reports in

  similar decrees, as well as reporting for permitted sources in Michigan, and is

  appropriate under the circumstances of this case. In addition, DTE must

  separately notify the United States and Sierra Club of any Decree violation.

  Thus making the comprehensive periodic reports more frequent is not necessary

  to provide notice of violations, nor would it enhance DTE’s compliance with

  the Consent Decree.

                                  CONCLUSION

        The Consent Decree substantially reduces air pollutants, requires payment

  of a civil penalty, secures environmental mitigation, and resolves a complex

                                          21
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20      PageID.8070   Page 26 of 27




  matter in this Court without further litigation and delay. The Consent Decree is

  fair, reasonable, and consistent with applicable law and the public interest. The

  Decree has been agreed to by the United States, DTE, and Sierra Club. The

  United States, therefore, respectfully requests that this Court approve and enter

  the proposed Consent Decree as a final judgment.



                                 Respectfully submitted,


                                 Bruce S. Gelber
                                 Deputy Assistant Attorney General
                                 Environment & Natural Resources Div.

                                  s/Thomas A. Benson
                                 Thomas A. Benson
                                 (Mass. Bar # 660308)
                                 Kristin M. Furrie
                                 U.S. Department of Justice
                                 Environment & Natural Resource Div.
                                 Ben Franklin Station
                                 P.O. Box 7611
                                 Washington, DC 20044
                                 202-514-5261
                                 thomas.benson@usdoj.gov

                                 Peter Caplan
                                 U.S. Attorney’s Office
                                 211 W. Fort Street
                                 Suite 2001
                                 Detroit, MI 48226




                                         22
Case 2:10-cv-13101-BAF-RSW ECF No. 278 filed 07/08/20      PageID.8071   Page 27 of 27




                          CERTIFICATE OF SERVICE


        I certify that this document was filed through the Court’s ECF system,

  which will cause copies to be sent to all counsel of record.




                                          23
